DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 states that the mounting holes in the cover plate are used to bolt the cover plate to the plow blade, backer plate and the plow.  The specification and the drawings show that the backer plate is mounted to the plow via a separate mounting mechanism.  The claims will be examined as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (8,191,287) in view of Coulombe et al. (2012/0186111).

Regarding claims 1 and 16, Winter et al. discloses a snow plow apparatus and method comprising:
A cover plate (60) having:
A first portion
One or more mounting holes (60) located in the first portion

While Winter discloses the invention as described above, it fails to disclose an angled portion on the cover plate.  Like Winter et al., Coulombe et al also discloses a snow plow apparatus.  Unlike Winter et al., Coulombe discloses that the outermost element on the front of the plow can include an angled portion (31) to aid in breaking apart snow to aid in snow removal.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an angled portion on the outermost element (i.e. the cover plate) in Winter as taught by Coulombe as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to aid in breaking up and removal of accumulated snow and ice.

Regarding claims 2 and 17, the combination appears to show that the angled portion of the cover plate is in a range of 35 to 55 degrees when viewed from a side view of the cover plate.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 3, the combination discloses a plow (12), a plow blade (40), a backer plate (22), wherein the plow blade extends below the backer plate, and wherein the angled portion of the cover plate is facing toward the projection of the plow blade from the backer plate.

Regarding claim 4, the combination discloses that the one or more mounting holes are used to bolt the cover plate to the plow blade (40) and the backer plate (22) and wherein the backer plate (22) is bolted to the plow.

Regarding claim 5, the one or more mounting holes are used to bolt the cover plate to the plow blade and the backer plate (Winter- Figure 2).

Regarding claim 6, the combination discloses that the mounting hole can be rectangular (Winter – column 5 lines 5-6).

Regarding claim 7, the combination discloses that the first portion has a generally rectangular shape.

Regarding claims 8, 15 and 18, the combination discloses the invention as described above, but fails to disclose from what material the cover plate is made.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the cover plate out of steel, metal, metal alloy, high strength plastic or composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Regarding claims 9-14, 19 and 20, the combination discloses that the cross section could be 0.5 inches by three inches and that the length can be the length of the plow or multiple sections that together equal the length of the plow (Winter – column 4 lines 51-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Congdon (9,732,495) also discloses a plow plate member with an angled portion (991).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671